IE:~AS        /5; (J/0- ~
                                                                t.oua of          l.flt !'AI I'Jfll RPP£A U5

                                                                          p; o.·:PJo.i I~BOB
                                                                       {Jl   p;-roL 5-rfllt orJ
                                                                    fiU51itJ /EKf15 78711
                                                                              1



                                                                             RECEIVED IN
                                                                    COURT OF CRIMINAl llPDI=J\1     ~
                             R.£~ MrrrtaN fot LEAVE
                                                                             SEP 0 2 2015
                             ((£ ·• Q(UGII\JAL flPPLtorrtor.J
                                                                       Alool Acosta, Clerk
                        r         fo~      Wt.rr oF   l-11ifJEtt5
                                           COiPL15
                            /(_f~ Wit~ 15', OL{O- 0'1




           for<. W(rf ot       I-1Af3£A5     Co{(PuS •. PLEA6t:      f, LE        LJtTl-1   -rue
            Cout• fo~       CON'SrOffftTtOIJ~~



                                                                    frSPEa-fULLY > .
(LfMtNT6 UN IT
                                                            x·~                       Jhctckn
q& oI   "SPu~ '5"~ I                                                    APPL!Ulf'JT
RMrtRJUO, -rrM5 71to7-9&o0 ·

                                                                    .T~ ®.~.Un:t$1:1~ contains some
                                                                     pag~sthat are of poorr. q~!fttt}f
                                                                     ~\~~ ~lm~; Qfr lmiQlq.
                                                                                                                             (1-5)
                                       >




1o IHt HotJoeA&LE J'uOG£5 of                     ')AID


APPLI{.Af\11'   1       ANO   f.l.£5   MCl'fOI'I      foR..     l£11-V£            lo      f.t..e AN     Ofl-H71NAL    flPPLter-rn of\1




                                       Na-rut£     of      IH£         C.A5£,           Sec -rrx. {(_,   A ff, P~oG.   78. 3
                                                                                             -------------------~




    I-IEAR.tf\1     G     WAS    <.ot-~OUC:'f£01     ltJ      -n-JE      IUA        l     C. ouel   Wl-lltl-1    OEI\/1£-S     lf~c AfPL!tJltJT

    n   fA/It           OPfotiUNIT'{       "TO ILt-8111 rHE           P{(fSUMP"ftoN              IHvrr      C.OUtJ'SEL    A<-7Ef)    Ufl.'50KJA.r/)l£


     UNOE~          tJitLHKUlflll}.    v    Wf.I'SU,IIIGIOIJ          . '-Ji_p(p   U, 'i LP&5 [lq8tf)        I
o R..t G• "'A L   APPL.r urn of\1
 foR.. lfilerr of HA 8£115
            C·O tLP!lS
 A     oe.ftNOAN""f    Mulj-r                  .~
                                   OVER..(.OM~r,    -r_,
                                                     " t~       .:=..-roof\IG
                                                                 JIlL
                                                                                  pnr:iJufVlflrof\1
                                                                                   ILC
                                                                                                       -ri-IAI
                                                                                                        '
                                                                                                                 A.tJ




Hrr,    {ic-frONS     fJEfoR.t.    {)ftl'lG    0£NOUI\Jt£D               AS     ltJ£ffcc.-r11rE.   )Ec f_y[AtJO£/t V 5Tfl1'€_

101 ~rWc3d i011 liD -II C-rr;x:,C.teAPP, d003 } ..




                                                                                                          (

                                                    GLAI    M       15        USUAU'/     0£f£1'10f.JIII-r5   t/UttL




                                                                                  r
Wl-f£tJ    11-1£    ((£toto       15   7JILENT r:l5    ro         COUtJ5£LS           rf.fA L i.':rrf!ATEG"/1 RAJ fifffl.IAT£
                                                                                                         {Lf-5) '




tjuffic.Jt=f\lc        UNOE{(       11-tE, U/S, t:..oN5-rt-rur,oN -ro 1/JEVELoP 71-!E                    {qa5
                                                                                (

                                            R£soLVE            f1PPL!ciii\ITS        JIXIH    IIMEIII/JMENf




 UJt~£N lt-rE Mttrf R..t ttL tAcrs                1-lf.l V£    NOT     BeEN DE VELOP£0 1AI Ill C.

 ~tl1f' CouU J 11-1£ U/IJDfVEloPED                            EVIIJ£NC€     15         5ufht.tE/IIT To        fALL

 /Mo       Qu£5-riOtJ -rue Uliflf)!Lrrt of· IHt ~3-rrtT£' Couers' 0£IE/!JI/ltf'l'~

-A'fl ON     of fl PPltfANISr fEDERAL Cf..ift!VJS~ '5ttr                  6-rut:rNJAtJ       u Lt#IJVGII      81~
 f. ~d 960 CfS-rH           (../£   1987 ) .




  HfAI(ff\16, IH£          APPLta1N1        HA5       Pl££1\1      OENfEO           DuE PR.ot:E5S   UNDER..

  If-If    f '-llt-1   ~ Mfi\JO MENT        INSIDE'      Tf.-1£    Jrftft5' HIIIJEfiS        {.of.frJS

   Pf.Dt:e:£01 NG5.
                                    p(l.J1 '/ f R..

LJH£ftffot£ J ~ PPLtlJlf\J"f P{(JI'f6 11-lf            Courcr [XER-CJS£    rr5           Olt-Jr;t

 O(Z..O£R-5    AUfHDf(tli    PureSLlA ru-r lo lEt, R.. APP~ Ptoc, 78. 3                   RAID




                                                                    (cs pELTfu LL'/        )




                                                             X~~
                                                                      f.l PPL t !11 Nl




   ArplJ tA Nl vE(lJ ft -r 1-t E:         fo R£Go I tJ G fA cf5 Srrr-r£0 1-1£R£1 Jl/           Ij   n u£
   ?l No      comt-c

       OM 11--115      ~~T(-/
       Ow-l   of    Au GU~ 7f                ;J..o1~